EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Griffiths on 2 August 2022.

The application has been amended as follows: 
Claim 6, Line 1: Change “claim 2” to ” claim 1”.
Claim 13, Line 1: Change “claim 9” to “claim 8”.
Claim 20, Line 1: Change “claim 16” to “claim 15”.

Response to Arguments
Applicant’s arguments, see Pages 10-12 in applicant’s response filed 18 April 2022, with respect to the rejections to the claims under 35 U.S.C. § 112(a) and (b) have been fully considered and are persuasive in view of the amendment filed 18 April 2022 and related remarks.  As such, the rejections have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1, 3, 6-8, 10, 13-15, 17, 20, and 21 are allowed.  Exemplary Claim 1 (and analogously Claims 8 and 15) was amended to recite “responsive to determining the first memory device has unused memory bandwidth, determining, according to a type of the analytic function, whether predetermined criterion are met to satisfactorily execute the analytic function, wherein the predetermined criterion include identifying whether the analytic function requires a most recent and coherent copy of the data, whether the analytic function requires all workload data associated with at least one of the first primary compute task and the second primary compute task to which the analytic function corresponds, and whether the data currently residing in the first memory device represents all of the workload data”, “responsive to determining each of the predetermined criterion are met to satisfactorily execute the analytic function, determining a designated processor device…”, and “responsive to determining the designated processor device, opportunistically performing the analytic function …”.  While the Office maintains prior art such as BARTFAI disclose performing an analytic function based on a statistical analysis of data (e.g. via optimization of workload allocations by considering workload-related information) and prior art such as ROESE disclose performing the analytic function using unused memory bandwidth, prior art has not been found to disclose or otherwise render obvious performing the analytic function in response to meeting the predetermined criterion as limited in the claims.
While the Office has presented one or more reasons why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137